DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 2-4 and 6-19 are cancelled.

Anticipation Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willcox (“CBD Lotion Recipe: How to Make CBD Cream at Home,” downloaded 5-6-2021 from https://web.archive.org/web/20190408144216/https://herb.co/guides/cbd-lotion-recipe-make-cbd-cream-at-home/; available on the Internet 10-22-2018).
Claim 1 is directed to a topical medication comprising a product configured to perform at least one medical function upon application, and a drug release mechanism being configured to deliver cannabidiol at the site of application, wherein the delivery of cannabidiol at the site of application augments the performance of a medical function of the topical product. As best understood by the Examiner, the term “configured to perform” is interchangeable with the term “that performs” and the term “configured to deliver” is interchangeable with the term “that delivers” since no specific configurations are claimed. As best understood by the Examiner, the term “drug release mechanism” is an inherent property of the topical composition since a “topical” medication is defined as “a form of medication meant to be administered externally onto the body rather than ingested or injected into the body.” See the definition provided by Encyclopedia.com, referenced on the PTO-892. 
Willcox teaches a CBD lotion recipe comprising cannabidiol, coconut oil, glycerol, and Aloe Vera gel (pg 4):

    PNG
    media_image1.png
    242
    353
    media_image1.png
    Greyscale

Willcox teaches the CBD lotion is ideal for dry and damaged skin, as well as for treating skin inflammation (pg 4, first paragraph).

2) Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekura (US 2015/0086494 A1).
Sekura teaches a topical cream comprising cannabidiol (CBD), hemp oil, and cetyl alcohol or steric acid (pg 8, Example 2, titled “Moisturizing Lotion with CBD).

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gedo (WO 2017/203529 A1).
Gedo teaches compositions comprising cannabidiol and hyaluronic acid (Abstract and pg 1, [001]). Gedo teaches the compositions are administered topically to body surfaces, formulated specifically for topical administration (pg 16, [087]), and may further contain glycerin; moisturizers such as peanut oil, cottonseed oil, sesame oil, olive oil, and corn oil; and polyethylene glycol (pg 17, [095]-[097]). Gedo also teaches the compositions can be formulated for slow or controlled release (pg 16, [091]; pg 21, [0124]).
The prior art of Gedo discloses topical compositions containing cannabidiol and one or more of a moisturizer, hyaluronic acid, glycerol (glycerin), and polyethylene glycol, as well as an optional drug release system. While Gedo does not specifically teach a “topical skin rejuvenation product configured to perform at least a first medical function ensuing from application of the topical product,” this recitation is considered a statement of intended use and does not limit the claimed composition since Gedo teaches the composition may be applied topically.
	As such, the features taught by Gedo would provide a composition as claimed instantly. As set forth in MPEP 2143 part (I)(A), it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. As discussed above, the prior art of Gedo teaches each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single embodiment or example. However, one of ordinary skill in the art could have combined the elements as claimed by methods taught by Gedo, and that in combination, each element merely performs the same function as it does separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612